Howell. J.
On the fourth day of July, 1868, the application of Valsin A. Fournet for letters of administration of the succession'of Desiré Béraud, deceased, was published, aud on the eleventh of the same' month Richard T. Eastin filed an opposition, claiming a bettór *667right to the administration of said succession, on the ground that he is a creditor for a larger sum than the said Fournet, and a creditor with mortgage. The Parish Judge decided in favor of the first applicant, and the opponent has appealed.
We concur in the decision of the Judge a quo. By the terms of art. 1117 C. C. the Judge must give the administration to him who first': made a demand, if'the. contestants have equal rights thereto; and this equality of right does not depend on the amount or dignity of the debts due them respectively, but upon the classes to whom the law assigns preference successively. C. C. 1114; 2 A. 97.
The act of 1854, p. 51, has amended art. 1116, C. C., so as to require the judge to appoint one of the several applicants to act as curator or administrator. No necessity is shown for more than one in this case.
It is therefore ordered, that'the judgment, appealed from be affirmed-with costs